Name: Commission Regulation (EC) No 2622/98 of 4 December 1998 amending Regulation (EC) No 1710/95 on the arrangements for the imports of certain cereal products from certain countries
 Type: Regulation
 Subject Matter: EU finance;  Africa;  foodstuff;  tariff policy;  international trade
 Date Published: nan

 EN Official Journal of the European Communities 5. 12. 98L 329/16 COMMISSION REGULATION (EC) No 2622/98 of 4 December 1998 amending Regulation (EC) No 1710/95 on the arrangements for the imports of certain cereal products from certain countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (1), as last amended by Regulation (EC) No 1340/98 (2), and in particular Article 3(1) thereof, Whereas Commission Regulation (EC) No 1710/95 (3), as last amended by Regulation (EC) No 1616/98 (4), lays down transitional measures, valid until 30 June 1999, concerning the special arrangements on importation of bran, sharps and other residues of the sifting, milling or other working of certain cereals originating in Algeria, Morocco or Egypt, in preparation for implementation of the Agreement on agriculture concluded in the context of the Uruguay Round of multilateral trade negotiations; Whereas, in accordance with the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt (5), the variable component of the import levy on bran, sharps and other residues of the sifting, milling or other working of cereals under subheading 23.02A of the Common Customs Tariff is reduced provided Egypt levies a charge on exports; whereas that subheading includes, in addition to CN codes 2302 30 10 to 2302 40 90, CN codes 2302 10 10, 2302 10 90, 2302 20 10 and 2302 20 90; whereas, by mistake, those codes are not referred to in Regulation (EC) No 1710/95; whereas that Regulation should, there- fore, be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 3(1) of Regulation (EC) No 1710/95 is replaced by: 1. The customs duties applicable on importation to the Community of bran, sharps and other residues of the sifting, milling or other working of certain cereals, of CN codes 2302 30 10 to 2302 40 90 originating in Algeria or Morocco and CN codes 2302 10 10, 2302 10 90, 2302 20 10, 2302 20 90 and 2302 30 10 to 2302 40 90 originating in Egypt, shall be 40 % of the amount set in the Common Customs Tariff'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 31. 12. 1994, p. 105. (2) OJ L 184, 27. 6. 1998, p. 1. (3) OJ L 163, 14. 7. 1995, p. 1. (4) OJ L 209, 25. 7. 1998, p. 31. (5) OJ L 266, 27. 9. 1978, p. 1.